Title: From Abigail Smith Adams to Julia Stockton Rush, 13 June 1813
From: Adams, Abigail Smith
To: Rush, Julia Stockton



My dear Madam
Quincy June 13 1813

I have been sick almost ever since I had the pleasure of receiving your favour of May, but in sickness or health my mind has been with you. not a day has past that I have not visited your Bereved habitation and sat with you disconsolable and mourning, the recollection of the kind tender and affectionate Physician who has so often releived my pains and sufferings who cheered me by his Smiling and enlivening countenance—and by his entertaining and amuseing conversation frequently made me forget my sufferings, blending with his professional skill, the warmth and ardour of ancient Friendship—how can I ever forget him, or cease to regret that he was first calld to quit this world, In the language of a Friend under a distressing Bereavement. I would say it is well for our virtue to preserve the memory of the Friend we have lost. it connects itself with & strengthens all our better feelings & resolutions. It delivers us from the debasement which is produced by being continually occupied with present objects. it carries us back to the past when we knew them & direct our views to the future when we shall meet them again the thought of those whom we have lost gives us new interest in every thing which remember them to have approved, in every good purpose in which they were engaged together with us, and in every virtue and excellence which their Friendship promoted, and it leads our attention to that world where they now exist and from which we are parted by so thin a seperation”
Thought and feelings like these cannot fail to occupy the Bosom of my Friend, dwelling as she constantly must upon the memory of her departed consort, I want to be informed whether he was himself sensible of his own near approach to death, and if the recollection and detail is not too painfull to recite every particular respecting this dear and valued Friend—Ah—I knew not how much I loved him—Friendship Respect & esteem was interwoven with his Name, but his death has shown me that I felt for him a deep rooted affection. it is transferd to you my dear Madam & to every Branch of your Family, for whose welfare and prosperity & happiness I shall never case cease to pray—
I wish to see and to possess every Eulogyeum which may be  pronounced to his memory and an engraving if a likeness which I learn is now to be taken.
His Friend my dear partner feels I believe his loss more than any person out of his own Family—he has Sufferd a deprivation which cannot ever be made up to him, that Bosom confidence which he held with no other Friend or correspondent. he desires me to assure you and your Family that while he Lives he will hold you in affectionate / remembrance and in this / he is joined by your Friend
Abigail Adams